Citation Nr: 0936920	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.  

2.  Entitlement to service connection for a disorder 
manifested by constipation.  

3.  Entitlement to service connection for gout.  

4.  Entitlement to service connection for pinched nerves, 
claimed as numbness of the arms, legs, and feet.  

5.  Entitlement to service connection for a vision disorder.  

6.  Entitlement to service connection for residuals of 
hepatitis C.  

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
October 1970.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The issue of entitlement to service connection for residuals 
of hepatitis C is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Appellant if further action is required.  


FINDINGS OF FACT

1.  The Veteran has subjective complaints of right ear 
hearing loss, constipation, residuals of gout of the arms and 
legs, and residuals of pinched nerves, claimed as numbness of 
the arms, legs, and feet, but the competent and probative 
evidence of record does not show that he currently has a 
diagnosed right ear hearing loss, a disorder manifested by 
constipation, gout, or pinched nerves.  

2.  The Veteran does not currently have a vision disorder 
such as retinopathy, glaucoma, or any other eye-related 
disease; he has refractive error and wears glasses for 
correction.

3.  In September 2001, the RO denied service connection for 
PTSD.  The Veteran did not appeal this decision.  

4.  The evidence associated with the claims file subsequent 
to the RO's September 2001 decision which denied service 
connection for PTSD does not raise a reasonable possibility 
of substantiating the claim on the merits.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

2.  A disorder manifested by constipation was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

3.  Gout was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2009).  

4.  Pinched nerves, claimed as numbness of the arms, legs, 
and feet, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2009).  

5.  The RO's September 2001 decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.104, 20.1103 (2009).  

6.  New and material evidence has not been submitted since 
the September 2001 rating decision, and the claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO dated in July 2004, June 2005, and 
December 2005 specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by:  (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; and (3) informing the Veteran about 
the information and evidence he was expected to provide.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, and statements and testimony from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a May 2006 
letter.  

Additionally, as to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for PTSD, in Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the Veteran has been 
notified of the evidence and information necessary to reopen 
the claim and to establish entitlement to the underlying 
claim for benefit sought in the July 2004, June 2005, and 
December 2005 letters mentioned above.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2009).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.
Right Ear Hearing Loss, a Disorder Manifested by 
Constipation,
Gout, and Pinched Nerves

In this case, the Veteran contends that he has right ear 
hearing loss, constipation, gout of the arms and legs, and 
pinched nerves, claimed as numbness of the arms, legs, and 
feet.  

The Board has reviewed the evidence of record.  The STRs 
associated with the Veteran's claims file are negative for 
any diagnoses of, or treatment for, right ear hearing loss, 
constipation, gout, or pinched nerves.  

Post service private and VA records, dated from 1990 through 
2005, are also negative for any actual diagnoses of right ear 
hearing loss, residuals of constipation, gout, or pinched 
nerves.  It is noted, however, that in recent years, the 
Veteran has complained of multiple joint pains as noted in 
his VA treatment records.  

The Veteran filed a claim for each of these conditions in 
2004.  At a personal hearing in 2009, he claimed that his 
hearing loss was the result of inservice noise exposure.  He 
also asserted that he was found to have gout during service 
in about the fourth week of basic training.  Currently, his 
pain was primarily in his feet.  As for pinched nerves, this 
also started during active service and was now primarily in 
his back.  He claimed that he was treated for these 
conditions at the VA facility in Fayetteville, North 
Carolina.  

Regarding the Veteran's claims for right ear hearing loss, a 
disorder manifested by constipation, gout, and pinched 
nerves, the Board notes that a review of the record does not 
show that he has ever received competent medical diagnoses of 
any of these conditions.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed 
that 38 U.S.C.A § 1131, as well as other relevant statutes, 
only permitted payment for disabilities existing on and after 
the date of application for such disorders.  The Federal 
Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current right ear hearing loss, a disorder manifested by 
constipation, gout, or pinched nerves, the claims must be 
denied.

It is further noted by the Board that even if the Veteran did 
currently show that these conditions existed (e.g., submitted 
records showing diagnoses of these conditions in recent 
years), there is still no competent medical evidence which 
causally relates these findings to service.  No right ear 
hearing problems, gastrointestinal disturbances 
(constipation), gout, or pinched nerves were noted during 
active service, and the record reflects that the Claimant 
first complained of such many years after his discharge from 
service.  Inasmuch as the evidence on file does not tend to 
show that he has current right hearing loss, constipation, 
gout, or pinched nerves, which may be associated with 
service, the Board must conclude that no additional 
development, to include obtainment of any additional medical 
records, or obtainment of an examination(s) or medical 
opinion(s), is reasonable based upon the facts of this case.  
See § 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)); Hickson v. West, 12 Vet. App. 247, 253 (1999), 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Consequently, the Board finds that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, further development and further expending 
of VA's resources is not warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for right ear hearing loss, a disorder 
manifested by constipation, gout, or pinched nerves, and they 
must be denied.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

A Vision Disorder

At the recent personal hearing in July 2009, the Veteran 
claimed that his vision problems included blurry spots.  He 
sometimes felt that he was almost blind, but then his sight 
would come back.  

Review of the STRs reflects that upon service induction 
examination and service separation examination, the Veteran's 
bilateral sight was corrected to 20/20.  The records are 
silent as to any complaints, treatment, or diagnoses of any 
eye or vision related disability.  Moreover, the STRs are 
also silent as to any injury to the eye.  In short, his STRs 
are devoid of any findings consistent of a chronic eye or 
vision related disability.

Post service private and VA treatment records essentially 
reflect treatment for conditions other than the eyes and/or 
vision.  These records specifically do not indicate that the 
Veteran has retinopathy, glaucoma or any other eye disease.  
They do note that he continues to wear glasses for his 
vision.  

To the extent the Veteran is claiming entitlement to service 
connection for refractive error, the Board concludes his 
claim must fail as a matter of law.  That is, congenital or 
developmental conditions and refractive errors are not 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. § 3.303(c), 4.9 (2009).

There are, however, certain limited exceptions to this rule.  
Service connection may be granted for hereditary diseases 
that either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  
Further, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted.  VAOPGCPREC 82-90 
(July 18, 1990).

In this case, none of the exceptions applies.  As indicated 
above, the Veteran entered and separated service with 
corrected vision of 20/20.  There is no evidence of an 
inservice injury to the eye and the Veteran does not 
specifically allege any such injury.

In short, the Veteran does not have a current diagnosis of 
retinopathy, glaucoma, or any other eye-related disease.  He 
does have impaired vision with correction, but his impaired 
vision is due to refractive error occurring prior to service 
and, therefore, is not a service-connectable disability as a 
matter of law.  See 38 C.F.R. § 3.303(c), 4.9.  For these 
reasons, service-connection for a vision disorder must be 
denied.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, Ortiz, supra.  

New and Material Evidence - PTSD

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008), a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.
The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2009)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in 2004, after the effective date of the revision, 
his claim will be adjudicated by applying the revised section 
3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As noted in the Introduction, the Veteran's claim for service 
connection for PTSD was originally denied by the RO in a 
decision dated in September 2001.  He did not appeal that 
decision.

The "old" evidence

At the time of the July 2001 rating decision, the evidence of 
record consisted of the Veteran's STRs, his service personnel 
records to include his DD 214 which did not show that the 
Veteran engaged in combat, a PTSD questionnaire dated in 
April 2001, a 2001 statement from a lay person attesting to 
the Veteran's post service psychiatric problems, and post 
service private and VA treatment records.  

The Veteran's STRs reflect an inservice psychiatric 
evaluation with diagnosis of immature personality.  Post 
service VA records show treatment beginning in 2000 for 
alcohol abuse.  His complaints at this time also included 
psychiatric symptoms, to include suicidal ideations and 
nightmares.  A diagnosis of PTSD was not made.  

The September 2001 rating decision denied service connection 
for PTSD on the basis that the evidence was not sufficient to 
establish the existence of PTSD.  The RO also determined that 
the Veteran had not engaged in combat.  He was notified of 
the adverse decision and his right to appeal by letter in 
September 2001.  He did not file an appeal.

The Claimant sought to reopen the claim in 2004.

The "additional" evidence

Evidence received since September 2001 consists of: (1) VA 
treatment records dated from 2001 through 2005; (2) personal 
hearing testimony provided in July 2009.

Analysis

The unappealed September 2001 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2009).  As explained above, the Veteran's claim for service 
connection for PTSD may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2009).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received evidence bears directly and 
substantially upon the specific matter under consideration, 
namely whether it aids in the verification of the Veteran's 
claimed in-service stressor or if PTSD has been diagnosed.  

While the additional VA and private treatment records may be 
considered "new" in that they were not of record at the time 
of the 2001 RO decision, they are not "material".  In this 
regard, the Board notes that a majority of the records 
pertain to unrelated conditions.  To the extent that the 
remaining records reflect current treatment and diagnosis of 
a psychiatric disorder, they provide no support for the 
occurrence of the claimed in-service stressors or that PTSD 
has been definitively diagnosed.  While possible PTSD was 
noted on one occasion in 2004, the primary psychiatric 
diagnosis is apparently associated with depression.  At any 
rate, the Board notes that the medical reference to PTSD 
contained in the record is based solely on history reported 
by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458 (1993); 
see also LeShore v. Brown, 8 Vet. App. 409 (1995).

The Board also finds that the testimony of record does not 
aid in the verification of any claimed in-service stressor.  
While he provided vague testimony of inservice stressors 
(seeing dead bodies and being near explosions during 
service), that he had not alleged prior, his testimony is not 
material.  He clearly has not revealed useful information 
which would aid VA in verifying his claimed inservice 
stressor.  His response to questions of possible stressors at 
the hearing certainly does not raise a reasonable possibility 
of substantiating the claim.  Therefore, it is not material.  
See 38 C.F.R. § 3.156(a) (2009).

In addition, insofar as the Veteran, through his testimony, 
attempts to verify his claimed in-service stressors, the 
Board finds that his statements are insufficient to support 
the claim.  Since it has been determined that he did not 
engage in combat with the enemy, his lay testimony alone will 
not be sufficient to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Consequently, because there is no competent evidence which 
establishes the occurrence of the alleged stressor, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2008).  
Therefore, the Board finds that the Veteran's attempt to 
reopen his claim of entitlement to service connection for 
PTSD is unsuccessful.

ORDER

Entitlement to service connection for a right ear hearing 
loss is denied.  

Entitlement to service connection for a disorder manifested 
by constipation is denied.  

Entitlement to service connection for gout is denied.  

Entitlement to service connection for pinched nerves, claimed 
as numbness of the arms, legs, and feet, is denied.  

Entitlement to service connection for a vision disorder is 
denied.  

New and material evidence has not been received which is 
sufficient to reopen a claim for service connection for PTSD.  
The claim remains denied.  


REMAND


The Veteran contends that he has hepatitis C which is of 
service origin.  At the recent hearing in 2009, he testified 
that this disorder must be related to an inservice ear 
piercing.  With regard to other modes of transmission of 
hepatitis C, he testified that he has never injected 
narcotics and never had any transfusions or surgeries during 
service.  

The Veteran's STRs refer to inservice drug use.  Post service 
records also reflect such.  He did not submit a response to 
correspondence that included a request to provide information 
as to "Which Risk Factors Apply to You" in April 2005.

The post service medical record reflects hepatitis C as early 
as 2000.  In more recent years, VA records include notations 
of a remote history of intravenous drug use and of exposure 
to multiple sex partners.  
The Board notes that in a VA "Fast Letter" issued in June 
2004 that is not of record, (Fast Letter 04- 13, June 29, 
2004), "key points" include the fact that hepatitis C is 
spread primarily by contact with blood and blood products, 
with the highest prevalence of hepatitis C infection among 
those with repeated, direct percutaneous (through the skin) 
exposure to blood (i.e., intravenous drug users, recipients 
of blood transfusions before screening of the blood supply 
began in 1992, and hemophiliacs treated with clotting factor 
before 1987).  Another "key point" is the fact that hepatitis 
C can potentially be transmitted with the reuse of needles 
for tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  However, 
it also noted that transmission of hepatitis C virus with 
body piercings which is applicable in this case.  It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to the opinion.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The Board observes that the 
evidentiary threshold under McLendon is low.

Applying McLendon to the facts in this record, the Board 
notes that there is a diagnosis of hepatitis C from 2000 
which has continued through medical documents in 2005.  The 
Veteran has testified that he received an ear piercing during 
service.  There is also report of multiple sex partners 
during service, and there is inservice and post service 
report of drug use, to include intravenously.  Thus, McLendon 
elements (1), (2) and (3) appear to have been satisfied.

The Board remands the case because the medical evidence is 
insufficient.  There is no medical evidence in the record 
which discusses the Veteran's specific medical factors.  
Specifically, the Board seeks an opinion which discusses 
whether it is at least as likely as not that the Veteran's 
hepatitis C was caused by an event during service, including 
multiple sexual partners or an ear piercing, or intravenous 
drug use during or after service.  If the examiner determines 
that an event during service has resulted in hepatitis C, the 
opinion must consider and address all modes of transmission 
and provide a rationale as to why the examiner believes the 
event was the source of the hepatitis C.  If the examiner is 
unable to provide an opinion without resorting to 
speculation, the examiner shall so state that conclusion in 
the medical report.

Accordingly, the case is REMANDED for the following action:

1.  AMC/ RO should contact the Veteran in 
writing and request that he provide or 
identify all recent medical evidence 
pertaining to his hepatitis C condition 
and associate those records with the VA 
claims folder.

2.  Following completion of the foregoing 
development, the Veteran's VA claims 
folder should be reviewed by an 
appropriate medical provider.  If the 
examiner determines it is necessary to 
examine the veteran, AMC/RO should 
arrange for the Veteran to be examined.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's hepatitis C is 
related to service.  If it is considered 
to be related to service, the opinion 
should fully discuss all modes of 
transmission, including multiple sex 
partners, an ear piercing, or intravenous 
drug use and provide a rationale as to 
why the examiner finds the service event 
to be the source of the Veteran's 
hepatitis C.  If the examiner can not 
provide such an opinion without resorting 
to speculation, the examiner should so 
state that in the conclusion of the 
report with an appropriate rational.  The 
examiner's report shall be associated 
with the claims folder.

3.  Following the completion of the 
foregoing development and after 
undertaking any additional development 
which it deems to be necessary, AMC/RO 
should then readjudicate the Veteran's 
claim of entitlement to service 
connection for hepatitis C considering 
all evidence submitted since the 
January 2007 statement of the case.  If 
the benefits sought on appeal remain 
denied, AMC/RO should provide the Veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if otherwise 
in order.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
SUSAN J. JANEC
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


